
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 63
        [EPA-HQ-OAR-2018-0746; FRL-10005-80-OAR]
        RIN 2060-AT85
        National Emission Standards for Hazardous Air Pollutants: Miscellaneous Organic Chemical Manufacturing Residual Risk and Technology Review; Reopening of Comment Period
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule; reopen comment period.
        
        
          SUMMARY:
          On December 17, 2019, the Environmental Protection Agency (EPA) proposed a rule titled “National Emission Standards for Hazardous Air Pollutants: Miscellaneous Organic Chemical Manufacturing Residual Risk and Technology Review.” The EPA is reopening the comment period on the proposed rule that originally closed on February 18, 2020. The comment period will reopen until March 19, 2020, to allow additional time for stakeholders to review and comment on the proposal.
        
        
          DATES:

          The public comment period for the proposed rule published in the Federal Register on December 17, 2019 (84 FR 69182), is being reopened. Written comments must be received on or before March 19, 2020.
        
        
          ADDRESSES:
          
          
            Comments. Submit your comments, identified by Docket ID No. EPA-HQ-OAR-2018-0746, by any of the following methods:
          • Federal eRulemaking Portal: https://www.regulations.gov/ (our preferred method). Follow the online instructions for submitting comments.
          • Email: a-and-r-docket@epa.gov. Include Docket ID No. EPA-HQ-OAR-2018-0746 in the subject line of the message.
          • Fax: (202) 566-9744. Attention Docket ID No. EPA-HQ-OAR-2018-0746.
          • Mail: U.S. Environmental Protection Agency, EPA Docket Center, Docket ID No. EPA-HQ-OAR-2018-0746, Mail Code 28221T, 1200 Pennsylvania Avenue NW, Washington, DC 20460.
          • Hand/Courier Delivery: EPA Docket Center, WJC West Building, Room 3334, 1301 Constitution Avenue NW, Washington, DC 20004. The Docket Center's hours of operation are 8:30 a.m.-4:30 p.m., Monday through Friday (except federal holidays).
          
            Instructions: All submissions received must include the Docket ID No. for this rulemaking. Comments received may be posted without change to https://www.regulations.gov/, including any personal information provided. Do not submit information that you consider to be Confidential Business Information (CBI) or otherwise protected through https://www.regulations.gov/ or email. This type of information should be submitted by mail as discussed below.

          The EPA may publish any comment received to its public docket. Multimedia submissions (audio, video, etc.) must be accompanied by a written comment. The written comment is considered the official comment and should include discussion of all points you wish to make. The EPA will generally not consider comments or comment contents located outside of the primary submission (i.e., on the Web, cloud, or other file sharing system). For additional submission methods, the full EPA public comment policy, information about CBI or multimedia submissions, and general guidance on making effective comments, please visit https://www.epa.gov/dockets/commenting-epa-dockets.
          
          The https://www.regulations.gov/ website allows you to submit your comment anonymously, which means the EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to the EPA without going through https://www.regulations.gov/, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the internet. If you submit an electronic comment, the EPA recommends that you include your name and other contact information in the body of your comment and with any digital storage media you submit. If the EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, the EPA may not be able to consider your comment. Electronic files should not include special characters or any form of encryption and be free of any defects or viruses. For additional information about the EPA's public docket, visit the EPA's Docket Center homepage at https://www.epa.gov/dockets.
          
          
            Submitting CBI. Do not submit information containing CBI to the EPA through https://www.regulations.gov/ or email. Clearly mark the part or all of the information that you claim to be CBI. For CBI information on any digital storage media that you mail to the EPA, mark the outside of the digital storage media as CBI and then identify electronically within the digital storage media the specific information that is claimed as CBI. In addition to one complete version of the comments that includes information claimed as CBI, you must submit a copy of the comments that does not contain the information claimed as CBI directly to the public docket through the procedures outlined in Instructions above. If you submit any digital storage media that does not contain CBI, mark the outside of the digital storage media clearly that it does not contain CBI. Information not marked as CBI will be included in the public docket and the EPA's electronic public docket without prior notice. Information marked as CBI will not be disclosed except in accordance with procedures set forth in 40 Code of Federal Regulations part 2. Send or deliver information identified as CBI only to the following address: OAQPS Document Control Officer (C404-02), OAQPS, U.S. Environmental Protection Agency, Research Triangle Park, North Carolina 27711, Attention Docket ID No. EPA-HQ-OAR-2018-0746.
        
        
          FOR FURTHER INFORMATION CONTACT:

          For questions about this proposed action, contact Tegan Lavoie, Sector Policies and Programs Division (E143-01), Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, North Carolina 27711; telephone number: (919) 541-5110; fax number: (919) 541-0516; and email address: lavoie.tegan@epa.gov. For specific information regarding the risk assessment methodology, contact Matthew Woody, Health and Environmental Impacts Division (C539-02), Office of Air Quality Planning and Standards, U.S. Environmental Protection Agency, Research Triangle Park, North Carolina 27711; telephone number: (919) 541-1535; fax number: (919) 541-0840; and email address: woody.matthew@epa.gov. For information about the applicability of the NESHAP to a particular entity, contact John Cox, Office of Enforcement and Compliance Assurance, U.S. Environmental Protection Agency, WJC South Building (Mail Code 2227A), 1200 Pennsylvania Avenue NW, Washington, DC 20460; telephone number: (202) 564-1395; and email address: cox.john@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        To allow for additional time for stakeholders to provide comments, the EPA has decided to reopen the public comment period until March 19, 2020.
        
          Dated: February 20, 2020.
          Panagiotis Tsirigotis,
          Director, Office of Air Quality Planning and Standards.
        
      
      [FR Doc. 2020-03768 Filed 2-25-20; 8:45 am]
      BILLING CODE 6560-50-P
    
  